 COMMUNICATIONSWORKERS,LOCAL 950983CommunicationsWorkers of America,Local 9509,AFL-CIO (The Pacific Telephone and TelegraphCompany)andLawrence R. LaversandHarold J.Coupar.Cases 21-CB-3876-1,21-CB-3876-2September 10, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on January 7, 1971, andamended on February 17, 1971, by Lawrence R.Lavers, an individual, and a charge filed on January 7,1971, and amended on February 17, 1971, by HaroldJ.Coupar, an individual, herein called the ChargingParties, the General Counsel for the National LaborRelations Board, by the Regional Director for Region21, issued a consolidated complaint dated February26, 1971, against the Communications Workers ofAmerica, Local 9509, AFL-CIO, herein called theRespondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Sections 8(b)(1)(A) and (2) and2(6) and (7) of the National Labor Relations Act, asamended.The consolidated complaint alleges in substancethat on or about October 14, 1971, Respondentdemanded that Pacific Telephone and TelegraphCompany terminate the employment of the ChargingParties for failure to pay the periodic dues required inthemaintenance of union dues provision of thecollective-bargaining agreement for the period subse-quent to their expulsion from Respondent for seekingto obtain decertification of Respondent and Respon-dent, by demanding and continuing to demand thatthe Charging Parties be discharged, has engaged inand is engaging in unfair labor practices in violationof Section 7 of the Act and by attempting to causePacific to discriminate against employees in violationof Section 8(a)(3) of the Act, Respondent thereby didengage in and is engaging in unfair labor practiceswithin the meaning of Sections 8(b)(1)(A) and (2) and2(6) and (7) of the Act.On March 15, 1971, the Respondent filed an answeradmitting certain allegations in the complaint anddenying that the admitted facts constituted unfairlabor practices as alleged in the consolidated com-plaint.The parties to this proceeding entered into astipulationof facts and jointly moved that theproceedings be transferred to the Board, stipulatingthat the charge, complaint and notice of hearing,answer, and stipulation of facts shall constitute theentire record and that no oral argument is necessaryor desired. They further stipulated that they waived ahearing before a Trial Examiner, rulings upon motionby a Trial Examiner, and the issuance of a TrialExaminer's Decision. On May 10, 1971, the Boardapproved the stipulation and ordered the proceedingtransferred to the Board. Thereafter, the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the basis of the stipulation, the brief, and theentire record in this proceeding, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE PARTY TO THECONTRACTThe Pacific Telephone and Telegraph Company,herein called Pacific, is an enterprise engaged in thebusiness of operating telephone and telegraph systemsin the State of California; annually, in the course andconduct of its business operations, it receives grossrevenues in excess of $100,000. We find, as stipulatedby the parties, that Pacific is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.II.THE RESPONDENTCommunication Workers of America, Local 9509,AFL-CIO,isa labor organization admitting tomembership employees of the Party to the Contract,and is apartyto a collective-bargaining agreementwith Pacific covering the Charging Parties. We find,as stipulatedby theparties, that the Respondent is alabor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEThe parties stipulated the following facts. TheCharging Parties have been actively distributingliterature and membership cards in the name of theIndependent Organization of Pacific Employees forthe purpose of obtaining signatures to decertify theRespondent Communications Workers of America asbargaining agent for the Pacific employees; theRespondent expelled them pursuant to its constitu-tionwhich provides for the fining, suspension, orexpulsion of any member found guilty at a union trialof willfully supporting or assisting any persons, groupof persons, or organizations in any act or activities forthe purpose of seeking or obtaining the decertificationor replacement of the Respondent as the collective-bargaining representative. The ChargingParties, after193 NLRB No. 15 84DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing expelled,did not pay their union dues. TheRespondent then demanded that Pacific dischargethem under its valid collective-bargaining agreement,which,under specified conditions,makes the payingof periodic dues a condition of employment.The General Counsel contends that the Respon-dent,by demanding that the Charging Parties payunion dues,after being expelled from membershipbecause of engaging in decertification activities,under threat of being discharged by their employer,violated Section 8(b)(1)(A) and(2) of the Act.TheGeneralCounsel argues that the instantproceeding is analogous toLocal 4186,UnitedSteelworkersof America, AFL-CIO (McGraw EdisonCompany,Food Equipment Division)iwhere the Boardfound an 8(b)(1)(A) violation when the union insistedthat an employee pay union dues,on a penalty ofdischarge under a valid union-security agreement,during a period when his membership rights in theunion had been significantly impairedby disciplinarysanction imposed as a result of his filing a decertifica-tion petition.We agree with the General Counsel's contentionsand find that the Respondent has been and isviolating Section 8 (b)(1)(A) and(2) of the Act.CONCLUSIONS OF LAW1.By requesting the discharge of Lavers andCoupar unless they continued to pay their member-ship dues while simultaneously continuing the disci-plinary sanctions imposed as a result of theirdecertification activities, Respondent restrained andcoerced Lavers and Coupar in the exercise of rightsguaranteed in Section 7 of the Act and by attemptingto cause Pacific to discriminate against these employ-ees in violation of Section 8(a)(3) of the Act, is therebyengaging in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Communica-tionsWorkers of America,Local 9509,AFL-CIO, itsofficers, agents,and representatives,shall:1.Cease and desist from:(a) Requesting the discharge of employees pursuantto a valid union-security contract unlessthey paymembership dues while simultaneously continuingdisciplinary sanctions imposed because of the decerti-coercing employees in the exercise of their rightsguaranteed under Section 7 of the Act.2.Take the following affirmative action, which theBoard finds will effectuate the purposes of the Act:(a) Post at its offices, meeting halls, and all placeswhere notices to members are customarily posted atSan Diego, California, copies of the attached noticemarked "Appendix." 2 Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 21 for posting by thePacific Telephone and Telegraph Company, it beingwilling, at all places where notices to its employees arecustomarily posted.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.I18INLRB No 162.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the NationalLaborRelations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT request the discharge of employ-eesunlesstheypaymembership dues whilesimultaneously continuing disciplinary sanctionswhich we have imposed against them because oftheir decertification activities.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act,COMMUNICATIONSWORKERS OFAMERICA,LOCAL 9509, AFL-CIO(LaborOrganization)fication activities.DatedBy(b) In any like or relatedmanner restraining or(Representative)(Title) COMMUNICATIONSWORKERS,LOCAL 950985This is an official notice and must not be defacedbyAnyquestions concerning this notice or complianceanyone.with its provisions may be directed to the Board'sThisnotice must remain posted for 60 consecutiveOffice,Eastern Columbia Building, 849 South Broad-daysfrom the date of posting and must not be altered,way,LosAngeles,California90014,Telephonedefaced,or coveredby any othermaterial.213-688-5200.